Allen, J.
delivered the following as the opinion of the court:
Without deciding whether the sum agreed to be paid by Richard T. Chappell, or the interest accruing thereon during the lifetime of Daniel Oglesby, was liable to the debts of said Oglesby, (it being unnecessary so to decide, as the parties who alone could litigate that question have acquiesced in the decree appropriating so much of the interest as might be requisite to the payment of the debt due the plaintiff) the court is of opinion that as to the appellant Chappell, the only party contesting the decree before this court, there is no error in the said decree, and that the same should be affirmed.